Exhibit 10.1

 

GRAPHIC [g138621kgi001.jpg]

 

May 31, 2013

 

Sarah P. Cecil

Metabolix, Inc.

21 Erie Street

Cambridge, MA 02139

 

Re:  Severance Agreement

 

Dear Sarah:

 

Metabolix, Inc. (the “Company”) believes that it is in the best interests of the
Company to provide you with certain severance benefits in the event of a
termination of your employment without Cause or in connection with a Change of
Control (each as defined below), in order to provide you with financial security
and sufficient encouragement to remain with the Company.

 

Therefore, you and the Company agree as follows:

 

1.              Change of Control Severance Benefits.

 

In the event that your employment is terminated by the Company without Cause or
by you for Good Reason within 12 months immediately following or 6 months
immediately prior to a Change of Control (each as defined herein), and
contingent on your executing a complete release of claims against the Company
within thirty (30) days after the date of termination, and provided you do not
revoke such release (a fully effective release is hereafter referred to as the
“Release”), then, in addition to any accrued salary and benefits otherwise
payable to you by law or pursuant to the Company’s benefit plans as in effect at
the date of termination:

 

(a)                     the Company shall continue your base salary at the rate
in effect at the date of termination for a period of twelve (12) months from the
date of termination, and such salary continuation shall commence on the 37th day
after the date on which your employment terminates and shall be paid in
accordance with the Company’s normal payroll practice, provided that the first
payment will include all amounts which would have been paid in the 37 days
following your termination of employment;

 

(b)                     the Company shall pay COBRA premiums to maintain medical
and dental benefits, if any, in effect at the time of termination until the
earlier of (i) twelve (12) months following the date of termination, or (ii) the
date you become insured under a medical insurance plan providing similar
benefits to that of the Company plan; and

 

(c)                      the Company shall cause the full vesting of all your
unvested equity, including but not limited to any options or restricted stock
granted to you under the 2006 Stock Plan or any authorized successor stock plan,
provided that the conditions to vesting other than the passage of time have been
satisfied.

 

[g138621kgi002.jpg]

 

--------------------------------------------------------------------------------


 

2.              Termination without Cause.

 

In the event that your employment is terminated by the Company without Cause
(other than in connection with a Change of Control as provided in Section 1),
and contingent on your executing a Release within thirty (30) days after the
date of termination, and provided you do not revoke such Release, then, in
addition to any accrued salary and benefits otherwise payable to you by law or
pursuant to the Company’s benefit plans as in effect at the date of termination:

 

(a)                     the Company shall continue your base salary at the rate
in effect at the date of termination for a period of twelve (12) months from the
date of termination, and such salary continuation shall commence on the 37th day
after the date on which your employment terminates and shall be paid in
accordance with the Company’s normal payroll practice, provided that the first
payment will include all amounts which would have been paid in the 37 days
following your termination of employment; and

 

(b)                     the Company shall pay COBRA premiums to maintain medical
and dental benefits, if any, in effect at the time of termination until the
earlier of (i) twelve (12) months following the date of termination, or (ii) the
date you become insured under a medical insurance plan providing comparable
benefits to that of the Company plan.

 

3.              Definitions.

 

3.1.         “Cause” for termination shall be limited to the following:

 

(a)                   Your conviction of a felony; or

 

(b)                   Your commission of fraud, or misconduct that results in
material and demonstrable damage to the business or reputation of the Company;
or

 

(c)                    Your willful and continued failure to perform your duties
to the Company (other than such failure resulting from your incapacity due to
disability, as determined by the Company’s disability insurance provider) within
10 business days after the Company delivers a written demand for performance to
you that specifically identifies the actions to be performed.

 

3.2.         “Change of Control”.  As used herein, a “Change of Control” shall
occur or be deemed to have occurred only upon any one or more of the following
events:

 

(a)                     any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) becomes a “beneficial owner” (as such term is defined in Rule 13d-3
promulgated under the Exchange Act) (other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned, directly or indirectly, by the stockholders
of the Company, in substantially the same proportions as their ownership of
stock of the Company), directly or

 

2

--------------------------------------------------------------------------------


 

indirectly, of securities of the Company, representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;
or

 

(b)                     persons who, as of the effective date of this agreement,
constitute the Company’s Board of Directors (the “Incumbent Board”) cease for
any reason including, without limitation, as a result of a tender offer, proxy
contest, merger, consolidation or similar transaction, to constitute at least a
majority of the Board of Directors, provided that any person becoming a director
of the Company subsequent to the effective date of this agreement whose election
is approved by at least a majority of the directors then comprising the
Incumbent Board shall, for purposes of this Section 6(f), be considered a member
of the Incumbent Board; or

 

(c)                      the consummation of a merger or consolidation of the
Company with any other corporation or other entity, other than (1) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (2) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no “person” (as hereinabove defined) acquires more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities;
or

 

(d)                     the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets.

 

3.3.         “Good Reason” shall mean that you means that you have complied with
the ‘Good Reason Process’ (hereinafter defined) following the occurrence of any
of the following events:  (i) a material diminution in your responsibilities,
authority or duties; (ii) a material diminution in your Base Salary; (iii) a
material change in the geographic location at which you provide services to the
Company; or (iv) the material breach of this Agreement by the Company.  ‘Good
Reason Process’ shall mean that (i) you reasonably determine in good faith that
a ‘Good Reason’ condition has occurred; (ii) you notify the Company in writing
of the occurrence of the Good Reason condition within 60 days of the occurrence
of such condition; (iii) you cooperate in good faith with the Company’s efforts,
for a period not less than 30 days following such notice (the ‘Cure Period’), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) you terminate your employment within 60
days after the end of the Cure Period.  If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

3

--------------------------------------------------------------------------------


 

4.              Taxes.

 

4.1.         All payments required to be made by the Company to you under this
Agreement shall be subject to the withholding of such amounts for taxes and
other payroll deductions as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.  To the extent
applicable, it is intended that this Agreement be exempt from, or comply with,
the provisions of Section 409A of the Code, and this Agreement shall be
construed and applied in a manner consistent with this intent.  In the event
that any severance payments or benefits hereunder are determined by the Company
to be in the nature of nonqualified deferred compensation payments, you and the
Company hereby agree to take such actions as may be mutually agreed to ensure
that such payments or benefits comply with the applicable provisions of
Section 409A of the Code and the official guidance issued thereunder. 
Notwithstanding the foregoing, the Company does not guarantee the tax treatment
or tax consequences associated with any payment or benefit arising under this
Agreement.

 

4.2.         Notwithstanding anything set forth in this Agreement, a termination
of employment shall be deemed not to have occurred until such time as you incur
a “separation from service” with the Company in accordance with
Section 409A(a)(2)(A)(i) of the Code and the applicable provisions of Treasury
Regulation Section 1.409A-1(h).

 

4.3.         Notwithstanding anything set forth in this Agreement, if at the
time of your ‘separation from service,’ the Company determines that the you are
a ‘specified employee’ within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that you become entitled to
under this Agreement on account of your separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after your separation from service, or (B) your death.  If
any such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.  Solely for purposes of Section 409A of
the Code, each installment payment described in Section 5 is considered a
separate payment.

 

5.              At-Will Employment.  The Company and you acknowledge that,
notwithstanding anything contained in this Agreement, your employment with the
Company is and shall be at-will, as defined under applicable law.  Nothing in
this Agreement is intended to provide you with any right to continue in the
employ of the Company for any period of specific duration or interfere with or
otherwise restrict in any way your rights or the rights of the Company, which
rights are hereby expressly reserved by each, to terminate your employment at
any time and for any reason. If your employment terminates for any reason, you
shall not be

 

4

--------------------------------------------------------------------------------


 

entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be established under the
Company’s then existing employee benefit plans or policies at the time of
termination.

 

6.              General.

 

6.1.         Entire Agreement.  This Agreement embodies the entire agreement and
understanding between you and the Company with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof, including without limitation the Change
of Control Severance Agreement dated December 17, 2008, which is hereby
terminated.

 

6.2.         Modifications, Amendments, Waivers.  The terms and provisions of
this Agreement may be modified or amended only by written agreement executed by
you and the Company. The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions.

 

6.3.         Assignment.  The Company shall cause its rights and obligations
hereunder to be assumed by any person or entity that succeeds to all or
substantially all of the Company’s business or that part of the Company’s
business in which you are principally involved and may assign its rights and
obligations hereunder to any Company affiliate.  You may not assign your rights
and obligations under this Agreement without the prior written consent of the
Company and any such attempted assignment by you without the prior written
consent of the Company will be void.  Notwithstanding the foregoing, the terms
of this Agreement and your rights hereunder shall inure to the benefit of, and
be enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, and legatees.

 

6.4.         Governing Law.  This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
law of Massachusetts, without giving effect to the conflict of law principles
thereof.

 

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this Agreement.

 

 

Very truly yours,

 

 

 

Metabolix, Inc.

 

 

 

 

 

By:

/s/ Richard P. Eno

 

 

Richard P. Eno

 

 

President & CEO

 

5

--------------------------------------------------------------------------------


 

Accepted and agreed:

 

 

 

 

 

/s/ Sarah P. Cecil

 

Sarah P. Cecil

 

 

 

Date:

July 1, 2013

 

 

6

--------------------------------------------------------------------------------